                                                                     Sheppard, Mullin, Richter & Hampton LLP
                                                                     30 Rockefeller Plaza
                                                                     New York, New York 10112-0015
                                                                     212.653.8700 main
                                                                     212.653.8701 fax
                                                                     www.sheppardmullin.com



                                                                     Theodore C. Max
                                                                     212.653.8702 direct
                                                                     tmax@sheppardmullin.com


January 7, 2021


By ECF

The Honorable Gabriel W. Gorenstein
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:     Chanel, Inc. v. The RealReal, Inc.; 18-cv-10626-VSB-GWG

Dear Judge Gorenstein:

        We are counsel for plaintiff Chanel, Inc. (“Chanel”) in the above-referenced matter, and
write in response to the December 22, 2020 letter (the “Letter”) [ECF No. 90] from defendant
The RealReal, Inc. (“TRR”) to this Court, which purports to inform the Court of recently unsealed
documents filed in Chanel, Inc. v. WGACA LLC, No. 18-cv-2253-LLS (S.D.N.Y), which TRR
argues support its motion for leave to amend to assert counterclaims against Chanel.

        While it is accurate that referenced documents were recently unsealed in the WGACA
matter, over Chanel’s objection, TRR’s contention that these documents are relevant and
support TRR’s pending application for leave is misleading and without merit. TRR alleges that
the documents are “newly revealed” and thereby squarely support TRR’s assertions as to
Farfetch and its counterclaims. However, Judge Stanton reviewed these documents before his
November 18, 2020 order denying WGACA discovery related to Farfetch (see Chanel, Inc. v.
WGACA LLC, No. 18-cv-2253-LLS, ECF No. 160, previously brought to this Court’s attention on
December 4, 2020). As in the WGACA matter, Chanel’s former technology agreement with
Farfetch concerning the “Store of the Future” remains irrelevant to this matter and the unsealed
documents concerning Chanel’s researching of the second hand market, which Judge Stanton
already considered and rejected in issuing his order rejecting WGACA’s motion to compel, do
not support an alternative view.

       Further, the unsealed documents do not support any of the factual allegations actually
made by TRR in its proposed counterclaims relating to entities other than Farfetch. Specifically,
the unsealed documents do not touch upon the allegations of anticompetitive conduct that TRR
makes as to retailers Neiman Marcus and Saks or publishers New York Magazine, Vogue,
Women’s Wear Daily, and The New York Times. As explained in Chanel’s opposition to TRR’s
motion, the misguided pretext theory, which Judge Stanton has ruled as irrelevant in denying
WGACA’s motion to compel, does not bolster TRR’s deficient allegations of other purported
conduct.
The Honorable Gabriel W. Gorenstein
January 7, 2021
Page 2


        The newly unsealed documents do not mitigate or excuse TRR’s undue delay in seeking
leave to amend its answer and assert counterclaims. The unsealed documents do not support,
relate to, or bolster any of the specific factual allegations in TRR’s proposed counterclaims,
most of which TRR was aware of for nearly five years prior to the filing of its motion to amend.
In short, TRR’s letter should be disregarded, as its arguments are unhelpful and irrelevant to
TRR’s motion for leave to amend.

        We thank Your Honor for your consideration of this matter.

                                      Respectfully submitted

                                      /s/ Theodore C. Max

                                      Theodore C. Max
                                      for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP


cc: Counsel of record (via ECF)
